OliveR, Judge:
Tbe protests enumerated in schedule “A,” hereto attached and made a part hereof, have been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto that the merchandise marked “A” and checked DL (Commodity Specialist’s Initials) by D. Lefkovitz (Commodity Specialist’s Name) on the invoices covered by the protests enumerated in the Schedule attached hereto and made a part hereof, consists of electric motors assessed with duty at 35 per cent ad valorem under the provisions of Paragraph 1513 of the Tariff Act of 1930 as amended, and is the same in all material respects as those the subject of James G. Wiley Co., a/c Ungar Electric Tools, Inc. v. United States, 49 Cust. Ct. 199, Abstract 66961, wherein said articles were held properly dutiable at the rate of 12½ per cent ad valorem under the provisions in Paragraph 353 of the Tariff Act of 1930, as modified by T.D. 54108, for “articles having as an essential feature an electrical element or device.”
IT IS FURTHER STIPULATED AND AGREED that the merchandise marked “B” and checked DL (Commodity Specialist’s Initials) by D. Lefkovitz (Commodity Specialist’s Name) on the invoices covered by the protests enumerated in the Schedule attached hereto and made a part hereof, consists of electric motors assessed with duty at 35 per cent ad valorem under the provisions of Paragraph 1513 of the Tariff Act of 1930 as amended, and is the same in all material respects as those the subject of Gamble Vargish & Co. d/b/a Seabury & Co. v. United States, 57 Cust. Ct. 448, C.D. 2834, wherein said articles were held properly dutiable at the rate of 12½ per cent ad valorem under the provisions in Paragraph 353 of the Tariff Act of 1930, as modified by T.D. 54108, for “articles having as an essential feature an electrical element or device.”
IT IS FURTHER STIPULATED that the records in 49 Cust. Ct. 199, and 57 Cust. Ct. 448, C.D. 2834 be incorporated with the record in these cases and that the protests be submitted on this stipulation, said protests being limited to the merchandise marked “A” and “B” as aforesaid.
On the agreed facts and following our cited decisions on the law, we hold the articles in question, as hereinabove identified, to be properly dutiable at the rate of 12½ per centum ad valorem under paragraph 353 of the Tariff Act of 1930, as modified, as articles having as an essential feature an electrical element or device.
To the extent indicated the protests are sustained and judgment will be rendered accordingly.